*1203
ON NOTICE OF NON-COMPLIANCE WITH ORDER OF THE COURT

PALMER, J.
By opinion dated February 17, 2006, Paul Nazar and his counsel, Peter M. Ca-pua, were each ordered to pay fifty percent of all fees charged by the mediator in connection with the appellate mediation in this case as well as reasonable attorney’s fees and costs incurred by Hernando County School Board in preparing for and attending the appellate mediation and filing its motion for sanctions.
Hernando County School Board has filed a notice of non-compliance, indicating that Attorney Capua has paid one-half of the mediator’s fee, but the remaining half has not been paid by Paul Nazar. In addition, the notice indicates that its reasonable attorney’s fees and costs have not yet been paid.
With regard to the mediator’s fees, if such fees are not paid by Mr. Nazar within 15 days from the date of this opinion, his answer brief in this matter shall be strick- • en and the court shall make a determination on the merits of this appeal without consideration of the contents of that brief.
With regard to the attorney’s fees and costs, appellant’s counsel should proceed with scheduling a hearing before the trial judge, acting as a commissioner, pursuant to om' opinion, to determine the reasonable amount of costs and fees, which shall then be promptly paid, fifty percent by Mr. Nazar and fifty percent by Attorney Ca-pua.
PLEUS, C.J., and SHARP, W., J., concur.